Case: 14-30279      Document: 00512943324         Page: 1    Date Filed: 02/20/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                      No. 14-30279                               FILED
                                                                          February 20, 2015

SHEWANDA HUBBARD,
                                                                            Lyle W. Cayce
                                                                                 Clerk

              Plaintiff - Appellant

v.

WINN-DIXIE MONTGOMERY, L.L.C.,

              Defendant - Appellee




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:13-CV-00504


Before STEWART, Chief Judge, BARKSDALE, and GRAVES, Circuit Judges.
PER CURIAM:*
       Winn-Dixie Montgomery, LLC was awarded summary judgment in an
action by Shewanda Hubbard involving a slip and fall. Hubbard appeals.
Having reviewed the briefs, the record, and the applicable law, and essentially
for the reasons stated by the district court, Hubbard v. Winn-Dixie
Montgomery, LLC, No. 13-0504, 2014 WL 1050768 (E.D. La. March 18, 2014),
the judgment is AFFIRMED.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.